                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA

 IN THE MATTER OF THE SEARCH OF THE
                                                              Case No. 4:21-mj-00024-SAO
 STORAGE UNITS C07, C05 AT
 CASTLE ROCK SELF-STORAGE
                                                              Filed Under Seal
 124 HAMILTON AVE FAIRBANKS AK 99701

                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT

        I, Nathan Werner, being duly sworn, do hereby depose and state as follows:

                             Introduction and Agent Background

        1.      I have been employed as a police Officer in the State of Alaska since August 2009. I

attended the University of Alaska Police Academy and worked for Fairbanks Police Department from

August 2009 to November 2019. I’m currently a Detective with North Pole Police Department and

hold an intermediate certificate through the Alaska Police Standards Council. In January 2020 I was

assigned as an Investigator with the Alaska State Troopers Statewide Drug Enforcement Unit in

Fairbanks, Alaska. I operate as a Task Force Officer with the DEA as part of Fairbanks High Intensity

Drug Trafficking Area Unit (HIDTA). One of the primary responsibilities of HIDTA is to investigate illegal

drug activities that take place in HIDTA north, to include the sales and distribution of controlled

substances in the Fairbanks and North Pole area and northern regions of the State of Alaska. I have

successfully investigated homicides, sexual assaults, sexual assaults of minors, and misconduct involving

controlled substances. Since being assigned to the task force I have investigated or assisted in the

investigation of over 40 drug cases. During my official duties, I have applied for and received search

warrants on several task force cases and others while working in my local agency, throughout

my career.




         Case 4:21-mj-00024-SAO Document 1-1 Filed 02/15/21 Page 1 of 9
         2.     I submit this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the search and examination of

storage units at Castle Rock Self-Storage rented by Michael MEATH. As set forth below, I

have probable cause to believe that the items set forth in Attachment B constitute evidence of

violations of 21 U.S.C. § 841(a)(1).

         3.     This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts

set forth in this affidavit are based on my own personal knowledge, knowledge obtained from

other individuals during my participation in this investigation, including other law enforcement

officers, interviews of witnesses, a review of records related to this investigation,

communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience.

                                              Applicable Law

         4.     Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of 21 U.S.C. § 841(a)(1), have been committed by Michael MEATH (“MEATH”), and

other co-conspirators both known and unknown. There is also probable cause to believe that the

information described in Attachment B will constitute evidence of these criminal violations and

will lead to the identification of co-conspirators who are engaged in the commission of these

offenses.

                                       Statement of Probable Cause

         5.     In October 2019, DEA Fairbanks conducted a traffic stop and seized over

500 grams of methamphetamine, approximately 50 grams of heroin, drug paraphernalia,

and a firearm from Michael MEATH. In January 2021, a Federal Grand Jury (District of

Page 2                                                                      Affidavit of TFO Werner

            Case 4:21-mj-00024-SAO Document 1-1 Filed 02/15/21 Page 2 of 9
Alaska) returned an indictment on MEATH in January 2021 for the charges of possession of a

controlled substance with intent to distribute, carrying of a firearm during and relation to a drug

trafficking crime, and felon in possession of a firearm.

         6.    On January 25, 2021, DEA Fairbanks executed the arrest warrant for

MEATH as he was seated in a Dodge Ram parked in the driveway of 379 Shannon Drive

(One of MEATH’s residences). A search of the Ram revealed a loaded .44 revolver,

approximately 200 grams of suspected methamphetamine, approximately 200 grams of

heroin, drug paraphernalia, and $64,680 in banded U.S. Currency (all within reach of

MEATH at the time of his arrest). During an officer safety pat down of MEATH’s

person, a wallet was removed and inventoried. Officers located MEATH’s Alaska

identification card as well as a business card from Castle Rock Self-Storage in Fairbanks,

Alaska identifying unit C07.

         7.    The same day MEATH was arrested, he was transported to Fairbanks

Correctional Center, within hours MEATH began placing phone calls to his son (Michael

MEATH Jr), Lisa CARTIER (his paramour), and others these calls are all recorded and

MEATH was made aware of this fact before placing each call). At a near daily rate,

MEATH has been calling co-conspirators both local and out of state, often attempting to

speak in a vague and coded language, in a wide reaching effort to enlist support

concealing illicit proceeds and assets, or destroying evidence of drug trafficking and

illegal firearms possession.




Page 3                                                                    Affidavit of TFO Werner

          Case 4:21-mj-00024-SAO Document 1-1 Filed 02/15/21 Page 3 of 9
         8.       In one such call, MEATH instructed his son (MEATH Jr) to misrepresent

himself to Alaska USA Credit Union posing as MEATH for the purposes of withdrawing

the balancing of MEATH’s bank accounts at that institution. In another call, MEATH

instructs a friend to remove his boat from a mechanic shop to avoid seizure by law

enforcement (this boat was subsequently seized by law enforcement). In another

recently recorded jail call, MEATH communicates with CARTIER the following

summarized conversation:

              •   Mike: You'll get that power of attorney, and you know that little place around the
                  corner from your mom's there? You know, umm, you know that gated thing right
                  around the corner, you know entering the neighborhood? Ya, ya, ok you'd be
                  able...
              •   Lisa: Ya
              •   Mike: ...power attorney cuz you know what I’m sayin? ... Ok.
              •   Lisa: Ya, I know.
              •   Mike Huh?
              •   Lisa: I know the thing
              •   Mike: Ya ok...
              •   Lisa: that's enough

         9.       Based on the facts described herein, I believe MEATH holds two rented

storage units at Castle Rock Self-Storage. Investigators located a storage unit complex

owned by Castle Rock Self-Storage specifically in the area described on the jail call by

MEATH at 125 Hamilton Ave. The storage units are right around the block and in the

neighborhood of CARTIER’s mom’s residence as MEATH states in the phone call. I

believe this complex is where MEATH has instructed CARTIER to access evidence

relating to this case.




Page 4                                                                    Affidavit of TFO Werner

          Case 4:21-mj-00024-SAO Document 1-1 Filed 02/15/21 Page 4 of 9
         10.   On 02/15/2020 an administrative subpoena was served by investigators on

the management at Castle Rock Storage. The information obtained through this process

confirmed the location of two storage units (C05, C07) belonging to both MEATH and

CARTIER at 125 Hamilton Ave. I believe MEATH stores contraband or other evidence

of his drug trafficking organization at these storage units. Furthermore, I believe

MEATH has been actively working to conceal evidence and assets from law enforcement

for years and has aggressively accelerated these efforts in the days since his arrest. I

believe CARTIER is a willing and active co-conspirator and that CARTIER is or will

soon be attempting to remove or conceal evidence from law enforcement currently

located at the Castle Rock Self-Storage. I believe the requested search of the Castle

Rock Self-Storage units rented by MEATH is likely to reveal evidence supporting the

belief that MEATH is the head of the drug trafficking organization. I believe additional

evidence is likely to be obtained through a search of the Property, items including but not

limited to: receipts, ledgers, additional narcotics, paraphernalia, firearms and firearm

accessories and/or drug proceeds.




Page 5                                                               Affidavit of TFO Werner

          Case 4:21-mj-00024-SAO Document 1-1 Filed 02/15/21 Page 5 of 9
                                               Conclusion

         11.   Based on the foregoing, I have probable cause to believe, and I do believe, that

the Property described in Attachment A, contains evidence of violations of 21 U.S.C. §

841(a)(1), as set forth in Attachment B. I therefore request that the Court issue a warrant

authorizing a search of the Property described in Attachment A for the items listed in Attachment

B and the seizure and examination of any such items found.


                                                     _______________________________
                                                     Nathan Werner
                                                     TFO, DEA


       Subscribed and sworn in accordance with the requirements of Fed. R. Crim. P. 4.1
       ——————
by telephone at _____
                 5:39 a.m./p.m.
                      XX        on _______day
                                    15th       of February 2021.


                                                     ________________________________
                                                     HONORABLE SCOTT A. ORAVEC
                                                     United States Magistrate Judge




Page 6                                                                   Affidavit of TFO Werner

          Case 4:21-mj-00024-SAO Document 1-1 Filed 02/15/21 Page 6 of 9
                                    ATTACHMENT A

                                   Item to Be Searched

      The property to be searched is two storage units, numbered C05, C07 located at 124

Hamilton Ave Avenue, Fairbanks, Alaska, 99701.




        Case 4:21-mj-00024-SAO Document 1-1 Filed 02/15/21 Page 7 of 9
                                        ATTACHMENT B

                                         Items to Be Seized

        The items to be searched for, seized, and examined, are those items on/in the property

described in Attachment A, that contain evidence, contraband, fruits, and instrumentalities of

violations of Title 21, United States Code, Sections 841(a)(1).

        1. The items referenced above to be searched for, seized, and examined are as follows:

        a.       Controlled substances, including but not limited to heroin held in violation of 21

U.S.C. Sections 841(a)(1);

        b.       Firearms and other dangerous weapons and ammunition;

        c.       Financial profits, proceeds and instrumentalities of trafficking in narcotics and

money laundering, including U.S. Currency and other items of value purchased/acquired

between October 1, 2019 and the present;

        d.       Paraphernalia for packaging, smuggling, processing, diluting, manufacturing,

weighing, and distributing controlled substances, for example: hidden compartments, scales,

blenders, funnels, sifters, grinders, glass panes, mirrors, razor blades, plastic bags, heat sealing

devices, and dilutants such as inositol, vitamin B12, etc.;

        e.       Cellular telephones, computers and other electronic devices capable of storing

data that constitutes evidence or the instrumentalities of drug dealing;

        f.       Books, records, receipts, notes, ledgers, and other documents relating to the

manufacture and distribution of controlled substances; money laundering, communications

between members of the conspiracy, and evidence of the use of apparently legitimate businesses

to disguise profits;




             Case 4:21-mj-00024-SAO Document 1-1 Filed 02/15/21 Page 8 of 9
        g.       Personal books and papers reflecting names, addresses, telephone numbers, and

other contact or identification data relating to the manufacture, importation and distribution of

controlled substances, and money laundering;

        h.       Financial records relating to controlled substances income and expenditures of

money and wealth, to wit: money orders, wire transfer records, cashier's checks and receipts,

account records, passbooks, tax records, safe deposit box keys and records, checkbooks, and

check registers, as well as precious metals and gems such as gold, silver, diamonds, etc.;

        i.       Items of personal property that tend to identify the person(s) in residence,

occupancy, control, or ownership of the premises, including but not limited to canceled mail,

deeds, leases, rental agreements, photographs, personal telephone books, diaries, utility and

telephone bills, statements, identification documents, and keys;

        j.       Documents indicating travel in interstate and foreign commerce, to include airline

tickets, notes and travel itineraries; airline schedules; bills; charge card receipts; hotel, motel, and

car rental statements; correspondence with travel agencies and other travel related businesses;

airline, rent a car, and hotel frequent flier or user cards and statements; passports and visas;

telephone bills; photographs of foreign locations; and papers relating to domestic and

international travel.




                                                                                         Attachment B

             Case 4:21-mj-00024-SAO Document 1-1 Filed 02/15/21 Page 9 of 9
